Case: 1:14-cr-00214-JG Doc #: 1247 Filed: 06/02/21 1 of 4. PageID #: 7841



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                         :
 UNITED STATES OF AMERICA,               :           CASE NO. 1:14-cr-00214
                                         :
                Plaintiff,               :           OPINION & ORDER
                                         :           [Resolving Doc. 1194]
 v.                                      :
                                         :
 JAMES M. GRIFFIN,                       :
                                         :
                Defendant.               :
                                         :

  JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

            Defendant James M. Griffin requests a reduced sentence under the compassionate

  release statute, 18 U.S.C. § 3582. 1 The Government opposes. 2

            For the following reasons, the Court DENIES Griffin’s motion.

      I.        Background

            On August 28, 2015, Griffin pleaded guilty to one count of conspiracy with intent to

  distribute heroin and cocaine. 3 On December 15, 2015, this Court sentenced Griffin to 120

  months of incarceration and five years of supervised release. 4 Griffin is scheduled for release

  in July 2023. 5

      II.       Discussion

            On December 14, 2020, Griffin moved for compassionate release. On May 11, 2021,

  appointed counsel filed a supplemental motion for compassionate release. Griffin seeks a

  sentence reduction because he played a minor role in the drug conspiracy, he has been


            1
              Docs. 1194, 1235.
            2
              Doc. 1243.
            3
              Doc. 839.
            4
              Doc. 879.
            5
              Doc. 1235 at 2.
Case: 1:14-cr-00214-JG Doc #: 1247 Filed: 06/02/21 2 of 4. PageID #: 7842

  Case No. 1:14-cr-00214
  GWIN, J.

  unable to complete rehabilitative program during the pandemic, and he wants to care for his

  sick mother. 6

           The Government opposes. 7 The Government argues Griffin has not established that

  extraordinary and compelling reasons warrant release. Moreover, the Government asserts

  the § 3553 factors do not support a sentence reduction.

           A. Exhaustion

           The Court may modify a defendant’s sentence upon a motion from the defendant if

  the defendant filed the motion thirty or more days after the defendant sent a compassionate

  release request to their warden. 8

           On October 2, 2020, Griffin asked the FCC Beaumont warden for a sentence

  reduction. 9 On October 14, the warden denied Griffin’s request. 10 Because Griffin filed his

  motion with the Court more than thirty days after he sent his requests to the warden, Griffin

  satisfies the statutory exhaustion requirement.

           B. Eligibility

           Generally, to grant compassionate release, a court must: (1) “find that extraordinary

  and compelling reasons 11 warrant [a sentence] reduction,” (2) “ensure that such a reduction




           6
             Doc. 1235.
           7
             Doc. 1243.
           8
             18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
  2020).
           9
             Doc. 1243-1.
           10
              Id.
           11
              “[I]n the absence of an applicable policy statement for inmate-filed compassionate-release
  motions, district courts have discretion to define ‘extraordinary and compelling’ on their own
  initiative.” U.S. v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021).
                                                  -2-
Case: 1:14-cr-00214-JG Doc #: 1247 Filed: 06/02/21 3 of 4. PageID #: 7843

  Case No. 1:14-cr-00214
  GWIN, J.

  is consistent with applicable policy statements issued by the Sentencing Commission,” and

  (3) “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 12

         However, there are presently no applicable Sentencing Commission policy

  statements for inmate-filed compassionate release motions. 13 Therefore, in cases, as here,

  where an inmate files a motion on their own behalf, the court “may skip step two.” 14

         In this case, the Court is not persuaded that extraordinary and compelling reasons

  warrant early release.

         First, the Court already accounted for Griffin’s minor role in the conspiracy at

  sentencing, imposing a sentence substantially below the guideline range.

         Second, the prison’s inability to offer programing during the pandemic has affected

  all inmates. Further, in light of Griffin’s expulsion from the RDAP program in April 2021, 15

  Griffin’s inability to complete RDAP—and therefore earn a year off his sentence—is not an

  extraordinary and compelling reason to grant compassionate release.

         Finally, while Griffin’s family support and release plan is encouraging to the Court, it

  does not, on its own, justify early release.

         Moreover, even if circumstances warranted a sentence reduction, the § 3553 factors

  work against Griffin. Griffin has a longer criminal history. 16 Further, Griffin is currently




         12
            Elias, 984 F.3d at 518 ((citing U.S. v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
  18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
         13
            See Elias, 984 F.3d at 519 (“[U.S.S.G.] § 1B1.13 is not an applicable policy statement for
  compassionate-release motions brought directly by inmates, and so district courts need not consider
  it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating that “[t]he Commission’s policy
  statement on compassionate release resides in U.S.S.G. § 1B1.13” but explaining that “§ 1B1.13
  does not ‘appl[y]’ to cases where an imprisoned person files a motion for compassionate release.”).
         14
            Jones, 980 F.3d at 1111.
         15
            Doc. 1245 at 8.
         16
            Doc. 1243 at 3.
                                                 -3-
Case: 1:14-cr-00214-JG Doc #: 1247 Filed: 06/02/21 4 of 4. PageID #: 7844

  Case No. 1:14-cr-00214
  GWIN, J.

  serving a mandatory minimum sentence, reflecting Congress’s judgment about the

  seriousness of Griffin’s crime.

   III.    Conclusion

          For the foregoing reasons, the Court DENIES without prejudice Griffin’s request for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



          IT IS SO ORDERED.


   Dated: June 2, 2021                           s/     James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                              -4-
